Pee Cueiam.
We think it was the intention of the Legislature that subdivisions 1 and 2 of section 249 of the Banking Law, as they existed in 1928, should be read together so as to permit payment to be made to an infant by a savings bank of a trust deposit. The amendment of 1936 to subdivision 2 (Laws of 1936, chap. 561) merely clarified the existing law. Without passing upon the responsibility of a savings bank which pays money to an infant of such tender years as to be non sui juris, we find no proof in the present record that this infant lacked capacity to understand the transaction. Therefore, the bank was protected by the statute in giving the check to the plaintiff.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
All concur. Present — Levy, Hammee and Callahan, JJ.